Title: To Benjamin Franklin from B. Barbier, 15 April 1780: résumé
From: Barbier, B.
To: Franklin, Benjamin


<Nantes, April 15, 1780, in French: Monsieur, please interest yourself in the dishonesty with which one of your fellow Americans, John Green, has been treated. Last April he obtained the command of the brig Patriote, owned by M. Gruel, on condition that he invest 10,000 l.t. in the venture, which he did. On Jan. 6, having settled all his affairs, Capt. Green hired a pilot and sailed but the ship soon ran aground and was lost. He managed to save most of the cargo, unpacked it to dry, and discovered he had been abominably cheated. Gruel offered him a compensation of 50%, which is far from covering the discrepancies between the prices charged and the cargo’s real value. I, too, have a financial stake in the ship and together we presented our case to the Admiralty court. We have the greatest confidence in the integrity of the judges, but you know how prejudicial to affairs judicial delays can be. In particular they have become an obstacle to the business of Capt. Green, who has obtained a ship at Lorient. He has been there a week, and I am the only Frenchman ready to assist him. You are the support of Americans, particularly in France. We ask you to expose our complaints to the chancellor of France, so that he can have the procureur général of the Parlement of Brittany intervene with the admiralty judges. The honor of the Nantes business community and the interests of your compatriots require that we expose Gruel’s unfaithfulness and dishonor. M. Penet can testify as to the manner in which he has abused the confidence of Americans who addressed themselves to him. Messrs. D’Acosta frères can bear witness to my honorable conduct.>